DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea in the form of mental processes, in terms of a process that can be performed in the human mind or by a human using pen and paper.

In regard to Claims 1 and 16, the following limitations can be performed in the human mind or by a human using pen and paper:
[performing a method of]
receiving, in real-time within a twenty-four hour time period, from […] the person, input food data that is representative of at least one first food consumed by the person during a current eating at a particular time within the twenty-four hour time period,
calculating, in real-time, a running cumulative value for at least one characteristic of the food consumed by the person at the particular time, a RCV(t) value, based, at least in part, on:
(i) the input food data and 
(ii) stored food data, wherein the stored food data comprises data about at least one second food consumed by the person during at least one previous eating within the twenty-four hour period
adjusting in real-time after receipt of the input food data, a first visual representation of at least one graphical indicator […], based at least in part on:
	(i)  the calculating the RCV(t) value at the particular time within the twenty-four hour time period and
	(ii) an amount of time passed from a start of the twenty-four hour time period to the particular time; and,
wherein the first visual representation of the at least one first graphical indicator is configured to visually inform the person, at the particular time within the twenty-four hour time period, about how the current eating affected the person with respect to:  meeting a pre-determined optimum value for the at least one characteristic set for the 
In regard to the dependent claims, they likewise claim the same abstract idea as they merely claim further limitations that can be performed in the human mind or by a human using pen and paper.

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., a “computing machine”, “portable computing device”, “memory", “processor” are claimed, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “computing machine”, “portable computing device”, “memory", “processor” are claimed these are all generic, well-known, and conventional computing elements.  As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 2 and 3 in Applicant’s published specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 16 are rejected under pre-AIA  35 USC 102(b) as being anticipated by US PGPUB 2007/0059672 by Shaw (“Shaw”).
In regard to Claims 1 and 16, Shaw discloses a non-therapeutic method for assisting a person to control his or her weight comprising: 
Specifically programming at least one computer machine to at least perform the following:
receiving, in real-time within a twenty-four hour time period, from a portable computing device of the person, input food data that is representative of at least one first food consumed by the person during a current eating at a particular time within the twenty-four hour time period,
calculating, in real-time, a running cumulative value for at least one characteristic of the food consumed by the person at the particular time, a RCV(t) value, based, at least in part, on:
(i) the input food data and 
(ii) stored food data, wherein the stored food data comprises data about at least one second food consumed by the person during at least one previous eating within the twenty-four hour period

adjusting in real-time after receipt of the input food data, a first visual representation of at least one graphical indicator on the portable computing device of the person, based at least in part on:
	(i)  the calculating the RCV(t) value at the particular time within the twenty-four hour time period and
	(ii) an amount of time passed from a start of the twenty-four hour time period to the particular time; and,
Wherein the first visual representation of the at least one first graphical indicator is configured to visually inform the person, at the particular time within the twenty-four hour time period, about how the current eating affected the person with respect to:  meeting a pre-determined optimum value for the at least one characteristic set for the twenty-four hour time period or meeting a pre-determined optimum range of values for the at least one characteristic set for the twenty-four hour period
(See, e.g., paragraphs 19-20, 33 and Figures 6 and 8 in regard to continuously calculating and updating the visual display (i.e. graphical indicator) throughout the day to, e.g., provide where the eater is in regard to the optimum "% Daily Value" of various nutritional variables (e.g., calories, total carb's, etc.)  As well as see paragraph 19 and 33 specifically in regard to providing an alert banner (i.e. visual representation) in regard 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 8-10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw, in view of U.S. Patent 6,506,152 to Lackey et al (“Lackey”).
In regard to Claims 2 and 17, while Shaw otherwise teaches the claimed limitations (see rejection of Claim 1 made supra), to the extent that Shaw may fail to teach the claimed graphical indicator, in an analogous reference, Lackey teaches these remaining limitations.  See, e.g., Figure 3, and col. 6, lines 15-30, in regard to a graphical indicator that displays their current BMI on a scale as opposed to their goal range BMI.
Furthermore in regard to Claims 2 and 17, the combination of Shaw and Lackey would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Lackey to display the data generated by the device taught by Shaw.
In regard to Claim 8, Lackey discloses a non-therapeutic method, wherein the method further comprises: 
receiving, weight data of the person, and 
displaying, at least one third graphical indicator based at least in part on determining, that the person maintains the weight or the person loses the weight
(see, e.g., Figure 3)
In regard to Claims 9-10, while the cited prior art may fail to teach the claimed limitations 
the Examiner takes OFFICIAL NOTICE that relying on such remote databases for calorie information was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to employ the method by not having to look up the calorie counts by his/her self.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the user to employ the method by not having to look up the calorie counts by his/her self.  

Claims 3 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw, in view of Lackey, further in view of US Patent 5,839,901 to Karkanen ("Karkanen").
In regard to Claims 3 and 18, to the extent that the otherwise cited prior art mail fail to teach the claimed limitations, in an analogous reference, Karkanen discloses a non-therapeutic method 
wherein the RCV(t) value is a running cumulative average value for the at least one characteristic of the food consumed by the person during the day, a RCAV(t) value
(see Column 17, lines 20-40 and Figure 18 regarding calculating average daily calorie intake (i.e. actual RCAV(t)).
Furthermore in regard to Claims 3 and 18, the combination of Shaw and Lackey and Karkanen would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Specifically, it would have been obvious to have calculated RCAV(t) as taught by Karkanen as part of the data generated by the device taught by Shaw.

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw, in view of Lackey, in view of Karkanen, further in view of Rolls, et al, “Changing the Energy Density…” ( “Rolls”).
In regard to Claims 4 and 19, while Karkanen discloses that any input can be used for food calories (see, e.g. column 15, lines 15-25) it may not specifically disclose employing the energy density of food for that purpose, however, in an analogous reference concerning diet and exercise, Rolls teaches that claimed limitation as well as an energy density of 1.00 kcal/g (see Figure on page S100).
Furthermore in regard to Claims 4 and 19, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Specifically, it would have been obvious to have used inputting energy density as taught by Rolls as part of the data generated by the device taught by Shaw.
Furthermore in regard to Claims 4 and 19, to the extent that Ross teaches 1.0 kcal/gram it anticipates the claimed range of .5-1.6 kcal/gram.  See MPEP 2131.03(I).

Claims 5-7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw, in view of Lackey, in view of Karkanen, further in view of Rolls, further in view of US PGPUB 2010/0062119 by Miller-Kovach et al (“Miller-Kovach1”), further in view of Malik, et al, “Intake of sugar-sweetened beverages…” (hereinafter, "Malik”).
In regard to Claims 5 and 20, Shaw discloses a non-therapeutic method in which a running average of the average amount of food energy that has been consumed as well as computations of the amount of food energy that represents, however, to the extent that this cited prior art may fail to teach using energy density as a means by which to calculate energy contained in the consumed food, in an analogous reference, Miller-Kovach1 teaches that approach (see, e.g., paragraph 21 and variously).
Furthermore in regard to Claims 5 and 20, the combination of the otherwise cited prior art and Miller-Kovach1 
 Furthermore, while the otherwise cited prior art may fail to specifically teach excluding certain beverages from calorie counting because of those beverages low satiety, Malik teaches that claimed limitation (e.g., " The prevailing evidence suggests that weight gain arises because compensation at subsequent meals for energy consumed in the form of a liquid could be less complete than that for energy consumed in the form of a solid, most likely because of the low satiety of liquid foods.”)
Furthermore in regard to Claims 5 and 20, the combination of the otherwise cited prior art and Malik  would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Specifically, it would have been obvious to have incorporated the teachings of Malik in regard to excluding non-dairy beverages from calorie counting because of their low satiety into the method disclosed by the otherwise cited prior art, in order to make the calculations more accurate.
In regard to Claims 6-7, the combination of Karkanen and Rolls discloses a non-therapeutic method 
wherein the energy density range is 0.8-1.2 kcal/gram;
Claim 4 made supra).

Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw, in view of Miller-Kovach1.
In regard to Claims 11-14, to the extent that the otherwise cited prior art may fail to teach the claimed limitations, in an analogous reference, Miller-Kovach1 teaches
wherein the calculating RCV(t) value further comprises obtaining weight of protein, PRO(m), for the at least one first food of the input food data; 
obtaining weight of fat, FAT(m), for the at least one first food of the input food data; 
obtaining weight of non-dietary fiber carbohydrates, CHO(m), for the at least one first food of the input food data; 
obtaining weight of dietary fiber, DF(m), for the at least one first food of the input food data; 
determining a whole number value for the at least one first food of the input food data by: 
1) determining food energy data for the at least one first food of the input food data, a FED value, based at least in part on one of:
i) W(PRO) x Cp x PRO(m), wherein W(PRO) is a metabolic efficiency factor of protein and wherein Cp is a energy conversion factor of protein, 
ii) W(FAT) x Cf x FAT(m), wherein W(FAT) is a metabolic efficiency factor of fat and wherein Cf is a energy conversion factor of fat,

iv) W(DF) x Cdf x DF(m), wherein W(DF) is a metabolic efficiency factor of dietary fiber and wherein Cdf is a energy conversion factor of dietary fiber; 
2) dividing the FED value by a factor data and saving the result as the whole number value for the at least one first food gat-a of the input food data; determining a daily whole number benchmark data for the person, wherein the daily whole number benchmark data for the person is determined based on daily total energy expenditure of the human being; and summing, over the day whole number values of the consumed food
(see, e.g., paragraphs 55-72)
In regard to Claims 12-14, Miller-Kovach1 teaches
wherein W (PRO) is selected from a range 0.7 = W(PRO) = 0.9, W(CHO) is selected from a range 0.9 = W(CHO) = 0.99, W(FAT) is selected from a range 0.9 = W(FAT) = 1.0 and W(DF) is selected from a range 0 = W(DF)= 0.5;
wherein W (PRO) is selected from a range 0.75 = W(PRO) = 0.88, W(CHO) is selected from a range 0.92 = W(CHO) = 0.97, W (FAT) is selected from a range 0.95 = W(FAT) = 1.0 and W(DF) is selected from a range 0 = W(DF)= 0.25, wherein PRO(m), CHO(m), FAT(m) and DF(m) are expressed in grams, and wherein Cp is selected as 4 kilocalories/gram, Cc is selected as 4 kilocalories/gram, Cfis selected as 9 kilocalories/gram and Cdf is selected as 4 kilocalories/gram; and

(see, e.g., paragraphs 72-78).
Furthermore, the combination of the otherwise cited prior art and Miller-Kovach1 would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Specifically, it would have been obvious to have incorporated the teaching of Miller-Kovach1 in regard to making these food calculations into the method otherwise taught by Shaw, in order to make the calculations more accurate.

Claim 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaw, in view of U.S. PGPUB 2003/0050540 to Miller-Kovach et al ("Miller-Kovach2").
In regard to Claim 15, while the otherwise cited prior art may fail to specifically teach the claimed limitations of 
wherein the calculating RCV(t) value further comprises calculating p value for the at least one first food dam of the input food data by the following equation: 
  p = c / k1 + f / k2 – r / k3,
wherein c is calories, f is fat in grams and r is dietary fiber in grams in the at least one first food and where k1 is about 50, k2 is about 12 and k3 is about 5; 
calculating PA value for the person by the following equation: 
PsubA = (k4 x kg body weight x minutes of activity) / 100
wherein k4 is a pre-determined numerical weighting factor determined on the basis of intensity level of physical exercise; and 
adding PA to p when PA exceeds a pre-determined activity threshold value,
in an analogous reference concerning controlling the body weight of a consumer, Miller-Kovach2 teaches them (see, e.g., paragraphs 20-31.)
Furthermore in regard to Claim 15, the combination of the otherwise cited prior art and Miller-Kovach2 would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each Miller-Kovach2 in regard calculating food energy data into the method disclosed by the otherwise cited prior art, in order to make diet planning easier.

Conclusion
This is a continuation of applicant's earlier Application No. 15/729,354.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL C GRANT/Primary Examiner, Art Unit 3715